














BIOPACK ENVIRONMENTAL SOLUTIONS, INC.







SERIES D CONVERTIBLE PREFERRED

STOCK PURCHASE AGREEMENT




Series D Convertible Preferred Stock at $0.20 per Share

















Page 1 of 14




--------------------------------------------------------------------------------







SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT




This Series D Convertible Preferred Stock Purchase Agreement (this “Agreement”)
is made and entered into effective as of the 29th day of June, 2012 (the
“Effective Date”) by and between Biopack Environmental Solutions, Inc., a Nevada
corporation (the “Company”), and Rockland Group, LLC, a Texas limited liability
company (the “Purchaser”).  The Company and Purchaser shall each be referred to
as a “Party” and collectively as the “Parties.”




AGREEMENT




1.

PURCHASE OF SHARES:  On the Closing Date (as hereinafter defined), subject to
the terms and conditions set forth in this Agreement, the Purchaser hereby
agrees to purchase, and the Company hereby agrees to sell, One Million Five
Hundred Forty Thousand (1,540,000) shares of the Company’s Series D Convertible
Preferred Stock (the “Shares”) at a per-share purchase price of Twenty Cents
($0.20) per share, for a total purchase price of Three Hundred Thousand Dollars
($308,000) (the “Purchase Price”).  The Company and the Purchaser acknowledge
that the Purchaser has already paid a portion of the Purchase Price to the
Company, namely $141,000 on or about May 17, 2012. The remainder of the Purchase
Price will be paid with ten (21) days of the Closing Date.




2.

CLOSING AND DELIVERY:  




a)

Upon the terms and subject to the conditions set forth herein, the consummation
of the purchase and sale of the Shares (the “Closing”) shall be held
simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”).  The
Closing shall take place at the offices of counsel for the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.




b)

At the Closing:




(i)

The Company and the Purchaser shall execute this Agreement, which shall serve as
evidence of ownership of the Shares, free from restrictions on transfer except
as set forth in this Agreement.  Subsequent to the Closing, at a time chosen by
the Company in its sole discretion, the Company will issue a stock certificate
representing the Shares to the Purchaser.




(ii)

The Company and the Purchaser agree that prior amounts already paid by the
Purchaser will be credited towards the Purchase Price, with the remaining to be
paid at Closing, or within ten (10) days thereafter.




3.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:  The Purchaser hereby
represents, warrants and agrees as follows:




a)

Purchase for Own Account.  Purchaser represents that he is acquiring the Shares
solely for his own account and beneficial interest for investment and not for
sale or with a view to distribution of the Shares or any part thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.

b)

Ability to Bear Economic Risk.  Purchaser acknowledges that an investment in the
Shares involves a high degree of risk, and represents that he is able, without
materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.




c)

Access to Information.  The Purchaser acknowledges that the Purchaser has been
furnished with such financial and other information concerning the Company, the
directors and officers of the Company, and the business and proposed business of
the Company as the Purchaser considers necessary in connection with the
Purchaser’s investment in the Shares.  As a result, the Purchaser is thoroughly
familiar with the proposed business, operations, properties and financial
condition of the Company and has discussed with officers of the Company any
questions the Purchaser may have had with respect thereto.





Page 2 of 8




--------------------------------------------------------------------------------










d)

The Purchaser understands:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
the Purchaser’s entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the Shares; and




(iv)

The tax consequences of this investment.




The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.




e)

Shares Part of Private Placement.  The Purchaser has been advised that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(2) of the Act and/or Regulation D as promulgated by the Securities and
Exchange Commission under the Act, and under any applicable state blue sky
authority.  The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event.  The Purchaser has no such intention.




f)

Purchaser Not Affiliated with Company.  The Purchaser, either alone or with the
Purchaser’s professional advisers (i) are unaffiliated with, have no equity
interest in, and are not compensated by, the Company or any affiliate or selling
agent of the Company, directly or indirectly; (ii) has such knowledge and
experience in financial and business matters that the Purchaser is capable of
evaluating the merits and risks of an investment in the Shares; and (iii) has
the capacity to protect the Purchaser’s own interests in connection with the
Purchaser’s proposed investment in the Shares.




g)

Further Limitations on Disposition.  Purchaser further acknowledges that the
Shares are restricted securities under Rule 144 of the Act, and, therefore, if
the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.








Page 3 of 8




--------------------------------------------------------------------------------










Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:




(i)

There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or




(ii)

Purchaser shall have obtained the consent of the Company and notified the
Company of the proposed disposition and shall have furnished the Company with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration under the Act or any applicable
state securities laws.




Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.




h)

Accredited Investor Status (Please check one).  Purchaser




   X     is

_____ is not




an “accredited investor” as such term is defined in Rule 501 under the Act
because Purchaser either:




(i)

has a net worth of at least $1,000,000 (for purposes of this question, Purchaser
may include spouse's net worth and may include the fair market value of home
furnishings and automobiles, but must exclude from the calculation the value of
Purchaser’s primary residence and the related amount of any indebtedness on
primary residence up to the fair market value of the primary residence (any
indebtedness that exceeds the fair market value of the primary residence must be
deducted from net worth calculation)), or




(ii)

had an individual income of more than $200,000 in each of the two most recent
calendar years, and reasonably expects to have an individual income in excess of
$200,000 in the current calendar year; or along with Purchaser’s spouse had
joint income in excess of $300,000 in each of the two most recent calendar
years, and reasonably expects to have a joint income in excess of $300,000 in
the current calendar year.




For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse:  (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.








Page 4 of 8




--------------------------------------------------------------------------------










For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for Federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts:  (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.




For the purposes of this Agreement, “net worth” means (except as otherwise
specifically defined) the excess of total assets at fair market value, including
home and personal property, over total liabilities, including mortgages and
income taxes on unrealized appreciation of assets.




i)

Purchaser Qualifications.  




The Purchaser is a Trust, but the Purchaser not formed for the specific purpose
of investing in the Shares.




j)

Purchaser Authorization.  The Purchaser is empowered and duly authorized to
enter into this Agreement under any governing document, partnership agreement,
trust instrument, pension plan, charter, certificate of incorporation, bylaw
provision or the like; this Agreement constitutes a valid and binding agreement
of the Purchaser enforceable against the Purchaser in accordance with its terms;
and the person signing this Agreement on behalf of the Purchaser is empowered
and duly authorized to do so by the governing document or trust instrument,
pension plan, charter, certificate of incorporation, bylaw provision, board of
directors or stockholder resolution, or the like.




k)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and the Purchaser is not subject to backup
withholding because (i) the Purchaser has not been notified that he or she is
subject to backup withholding as a result of a failure to report all interest
and dividends or (ii) the Internal Revenue Service has notified the Purchaser
that he or she is no longer subject to backup withholding.




4.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY:  The Company hereby
represents, warrants and agrees as follows:




a)

Authority of Company.  The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.




b)

Authorization.  All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares.  This Agreement,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.








Page 5 of 8




--------------------------------------------------------------------------------










c)

Governmental Consents.  All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.




5.

INDEMNIFICATION:  The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:




(a)

Any breach of or inaccuracy in the Purchaser’s representations, warranties or
agreements herein;




(b)

Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;




(c)

Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.




6.

MISCELLANEOUS:




a)

Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.




b)

Governing Law; Venue.  This Agreement shall be governed by and construed under
the laws of the State of Texas as applied to agreements among California
residents, made and to be performed entirely within the State of Texas.  The
Parties agree that any action brought to enforce the terms of this Agreement
will be brought in the appropriate federal or state court having jurisdiction
over Fort Bend County, Texas, United States of America.




c)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




d)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.








Page 6 of 8




--------------------------------------------------------------------------------










e)

Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:




If to the Company:

Biopack Environmental Solutions, Inc.

10 Saugatuck Ave.

Westport, Connecticut 06880

Attn: Harry Pond, President







with a copy to:

The Lebrecht Group, APC

9900 Research Drive

Irvine, CA  92618

Attn:  Craig V. Butler, Esq.

Facsimile (949) 635-1244




If to Purchaser:

Rockland Group, LLC

706 Hillcrest Dr.

Richmond, TX 77469

Attn: Managing Director




or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.




f)

Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.




g)

Entire Agreement; Successors.  This Agreement and the Exhibits hereto constitute
the full and entire understanding and agreement between the Parties with regard
to the subjects hereof and no Party shall be liable or bound to the other Party
in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein.  The representations, warranties and
agreements contained in this Agreement shall be binding on the Purchaser’s
successors, assigns, heirs and legal representatives and shall inure to the
benefit of the respective successors and assigns of the Company and its
directors and officers.




h)

Expenses.  Each Party shall pay their own expenses in connection with this
Agreement.  In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.




i)

Currency.  All currency is expressed in U.S. dollars.





Page 7 of 8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Series D Convertible
Preferred Stock Purchase Agreement as of the date first written above.




“Company”

“Purchaser”

 

 

Biopack Environmental Solutions, Inc.,

Rockland Group, LLC

a Nevada corporation

a Texas limited liability company

 

 

 

 

/s/ Harry Pond

/s/ Harry Pond

By:  Harry Pond

By:  Harry Pond

Its:  President

Its:  Managing Director














Page 8 of 8


